IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SEDGWICK CMS/SPHERION                NOT FINAL UNTIL TIME EXPIRES TO
AND BREVARD COUNTY                   FILE MOTION FOR REHEARING AND
SCHOOL BOARD,                        DISPOSITION THEREOF IF FILED

      Appellants,                    CASE NO. 1D15-4052

v.

MARY HEKTNER,

      Appellee.


_____________________________/

Opinion filed April 1, 2016.

An appeal from an order of the Judge of Compensation Claims.
Robert L. Dietz, Judge.

Date of Accident: April 20, 1995.

William H. Rogner of Hurley, Rogner, Miller, Cox & Waranch, P.A., Winter Park,
for Appellants.

Toni L. Villaverde of Toni L. Villaverde, PLLC, Coral Gables, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.